Citation Nr: 1309961	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-41 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 1, 2010, for the award of additional dependent compensation for the Veteran's current spouse. 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The issue on appeal has been rephrased to better characterize the benefit sought on appeal, as indicated in the Veteran's August 2010 VA Form 9.

In a notice of disagreement received in April 8, 2010, the Veteran wrote that she was not in a financial position that would enable repayment of any large sum of money.  She had been informed in March 2010 that an overpayment of VA compensation benefits to her had been created, but she was notified of the amount of the overpayment.  A review of the Virtual VA paperless claims processing system reveals that on April 9, 2010, the Veteran was informed by the Debt Management Center in St. Paul, Minnesota, that she owed an overpayment of VA compensation of $4,582.  The paper claims file indicates that the RO sent the Veteran a Financial Status Report in August 2010 so that she could seek a waiver of recovery of the overpayment through the Debt Management Center.  It is not clear from the claims file whether the Veteran has in fact sought a waiver of recovery of the overpayment.  Clarification of this matter is referred to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she informed VA of an April 2003 divorce and October 2004 remarriage in the year 2004 after she became married to her current spouse.  In her VA Form 9 dated in August 2010, she indicated that she informed the Department of Veterans Affairs "national office" in Washington, D.C., of this fact at or about the time the marriage took place.

However, the first information in the claims file indicating that the Veteran informed VA of the divorce and remarriage was received in January 2010.  Based on receipt of this information, an increased award of compensation due to the newly added dependent spouse was awarded effective from February 1, 2010, which was the first day of the month after which VA received the January 2010 VA notification.  The effective date of this award of compensation was awarded consistent with 38 C.F.R. §§ 3.31 and 3.401(b). 

38 C.F.R. § 3.401(b) provides that the effective date for additional compensation for dependents will be awarded as follows: 

(b) Dependent, additional compensation or pension for.  Latest of the following dates:

(1) Date of claim. This term means the following, listed in their order of applicability: 

(i) Date of veteran's marriage, or birth of his or her child, or, adoption of a child, if the evidence of the event is received within 1 year of the event; otherwise. 

(ii) Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request. 

(2) Date dependency arises. 

(3) Effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action. 

On remand, the Veteran should be asked to identify the address of the VA "national office" to which she contends she provided earlier notice of the remarriage and any evidence that she may have that she provided this notice to VA prior to January 2010.  If sufficient evidence is provided to facilitate an inquiry or search at a VA office as to whether the office did receive such notice, the RO/AMC should seek to obtain the information or documentation from that VA office or from an appropriate records depository.  

The Board further notes that neither the statement of the case nor the supplemental statement of the case sets forth what would appear to be the governing regulation in this matter, 38 C.F.R. § 3.401, and further, from the Veteran's assertions, it appears that she may not be aware of the substance of the effective date rules set forth therein.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a letter informing her of the contents of 38 C.F.R. § 3.401(b) and its relevance in establishing an effective date for adding her current spouse as a dependent in calculating her rate of VA compensation benefits.

2.  Request that the Veteran identify the address of the VA national office to which she contends she first provided notice of her August 2004 marriage to her current spouse.

3.  Request that the Veteran provide any information or evidence that she may have that would show that she provided notice of her marriage to her current spouse in the year 2004 or at any time prior to January 2010 to a national office of VA in Washington, D.C.

4.  If sufficient evidence is provided to facilitate an inquiry to a VA office as to whether it did receive such notice from the Veteran, the RO/AMC should seek to confirm receipt of the information or documentation at that office or obtain the information or documentation from that VA office or from an appropriate records depository, as appropriate depending on the information received from the Veteran.

5.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



